DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Objections
2.	Claims 4 – 7, 13 – 16, and 22 - 25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
3.	Claim(s) 1 – 2, 10 – 11, 19 – 20, and 28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by 3GPP (3GPP TSG RAN WG1 Meeting #95 R1-1812308).

	Regarding claim 1, 3GPP discloses subject matter relating to sidelink beam training. Specifically, 3GPP discloses a method of wireless communication of a first user equipment (UE) (sidelink; see Title), comprising: 
	determining to perform beam training with a second UE in a set of beam training resources (sidelink beam measurement can be carried out using RS resources; see section 2.2 subsection “When not applying S-SSB based beam operation”), the set of beam training resources including a first subset of beam training resources for UEs without a radio resource control (RRC) connection with a UE associated with the beam training (non-CSI-RS resources can be used when there is no connection (i.e. no RRC connection); see section 2.2 subsection “When not applying S-SSB based beam operation”) and a second subset of beam training resources for UEs with an RRC connection with the UE associated with the beam training (CSI-RS resources can be used when there is a connection (i.e. an RRC connection); see section 2.2 subsection “When not applying S-SSB based beam operation”), the first subset of beam training resources and the second subset of beam training resources being non- overlapping (resources can be CSI-RS or other RS; see section 2.2 subsection “When not applying S-SSB based beam operation”; the Examiner notes that the two RSs are non-overlapping); 
	determining whether the first UE is RRC connected with the second UE (beam measurement can be carried out with CSI-RS resources; CSI-RS resources can only be used if connected (i.e. RRC connected) to the other UE; see section 2.2 subsection “When not applying S-SSB based beam operation”); and 
	performing beam training in one of the first subset of beam training resources or the second subset of beam training resources based on the determination whether the first UE is RRC connected with the second UE (beam measurement can use either CSI-RS or other RS based on whether the UE is connected to another UE; see section 2.2 subsection “When not applying S-SSB based beam operation”; beam measurement is in service of beam training; see section 2.1 subsection “When applying S-SSB based beam operation”).

	Regarding claims 2, 11, and 20, 3GPP discloses the subject matter of the parent claim(s), as noted above. 3GPP further discloses
	wherein the first UE is determined not to be RRC connected with the second UE, and the first subset of beam training resources includes N beam training resources (UE may not have a connection with other UE it is trying to do beam measurement with, in which case it uses other RS resources (i.e. N other RS resources); see section 2.2 subsection “When not applying S-SSB based beam operation”), the method further comprising: 
		determining that beam training is needed for determining one of a transmit beam or a receive beam for communicating with the second UE (sidelink beam measurement (i.e. beam training) is needed; see section 2.2 subsection “When not applying S-SSB based beam operation”); and 
		selecting M beam training resources of the N beam training resources in the first subset of beam training resources, the beam training being performed through the M selected beam training resources (beam measurement is performed using resources from other RS; see section 2.2 subsection “When not applying S-SSB based beam operation”; the Examiner notes that the numbers M and N are not further defined, and so any amount of resources will fit those claim limitations).

	Regarding claim 10, 3GPP discloses an apparatus for wireless communication of a first user equipment (UE) (sidelink UE; see section 1), comprising : 
	a memory (UE; see section 1; the Examiner understands a UE as comprising memory); and 
	at least one processor coupled to the memory (UE; see section 1; the Examine understands a UE as comprising a processor coupled to memory) and configured to: 
		determine to perform beam training with a second UE in a set of beam training resources (sidelink beam measurement can be carried out using RS resources; see section 2.2 subsection “When not applying S-SSB based beam operation”), the set of beam training resources including a first subset of beam training resources for UEs without a radio resource control (RRC) connection with a UE associated with the beam training (non-CSI-RS resources can be used when there is no connection (i.e. no RRC connection); see section 2.2 subsection “When not applying S-SSB based beam operation”) and a second subset of beam training resources for UEs with an RRC connection with the UE associated with the beam training (CSI-RS resources can be used when there is a connection (i.e. an RRC connection); see section 2.2 subsection “When not applying S-SSB based beam operation”), the first subset of beam training resources and the second subset of beam training resources being non-overlapping (resources can be CSI-RS or other RS; see section 2.2 subsection “When not applying S-SSB based beam operation”; the Examiner notes that the two RSs are non-overlapping); 
		determine whether the first UE is RRC connected with the second UE (beam measurement can be carried out with CSI-RS resources; CSI-RS resources can only be used if connected (i.e. RRC connected) to the other UE; see section 2.2 subsection “When not applying S-SSB based beam operation”); and 
		perform beam training in one of the first subset of beam training resources or the second subset of beam training resources based on the determination whether the first UE is RRC connected with the second UE (beam measurement can use either CSI-RS or other RS based on whether the UE is connected to another UE; see section 2.2 subsection “When not applying S-SSB based beam operation”; beam measurement is in service of beam training; see section 2.1 subsection “When applying S-SSB based beam operation”).

	Regarding claim 19, 3GPP discloses an apparatus for wireless communication of a first user equipment (UE) (sidelink UE; see section 1), comprising: 
	means for determining (UE; see section 1) to perform beam training with a second UE in a set of beam training resources (sidelink beam measurement can be carried out using RS resources; see section 2.2 subsection “When not applying S-SSB based beam operation”), the set of beam training resources including a first subset of beam training resources for UEs without a radio resource control (RRC) connection with a UE associated with the beam training (non-CSI-RS resources can be used when there is no connection (i.e. no RRC connection); see section 2.2 subsection “When not applying S-SSB based beam operation”) and a second subset of beam training resources for UEs with an RRC connection with the UE associated with the beam training (CSI-RS resources can be used when there is a connection (i.e. an RRC connection); see section 2.2 subsection “When not applying S-SSB based beam operation”), the first subset of beam training resources and the second subset of beam training resources being non- overlapping (resources can be CSI-RS or other RS; see section 2.2 subsection “When not applying S-SSB based beam operation”; the Examiner notes that the two RSs are non-overlapping); 
	means for determining (UE; see section 1) whether the first UE is RRC connected with the second UE (beam measurement can be carried out with CSI-RS resources; CSI-RS resources can only be used if connected (i.e. RRC connected) to the other UE; see section 2.2 subsection “When not applying S-SSB based beam operation”); and 
	means for performing (UE; see section 1) beam training in one of the first subset of beam training resources or the second subset of beam training resources based on the determination whether the first UE is RRC connected with the second UE (beam measurement can use either CSI-RS or other RS based on whether the UE is connected to another UE; see section 2.2 subsection “When not applying S-SSB based beam operation”; beam measurement is in service of beam training; see section 2.1 subsection “When applying S-SSB based beam operation”).

	Regarding claim 28, 3GPP discloses a computer-readable medium storing computer executable code, the code when executed by at least one processor of a first user equipment (UE) (sidelink UE; see section 1; the Examiner understands a UE as comprising a medium storing executable code) causes the at least one processor to: 
	determine to perform beam training with a second UE in a set of beam training resources (sidelink beam measurement can be carried out using RS resources; see section 2.2 subsection “When not applying S-SSB based beam operation”), the set of beam training resources including a first subset of beam training resources for UEs without a radio resource control (RRC) connection with a UE associated with the beam training (non-CSI-RS resources can be used when there is no connection (i.e. no RRC connection); see section 2.2 subsection “When not applying S-SSB based beam operation”) and a second subset of beam training resources for UEs with an RRC connection with the UE associated with the beam training (CSI-RS resources can be used when there is a connection (i.e. an RRC connection); see section 2.2 subsection “When not applying S-SSB based beam operation”), the first subset of beam training resources and the second subset of beam training resources being non- overlapping (resources can be CSI-RS or other RS; see section 2.2 subsection “When not applying S-SSB based beam operation”; the Examiner notes that the two RSs are non-overlapping);
	determine whether the first UE is RRC connected with the second UE (beam measurement can be carried out with CSI-RS resources; CSI-RS resources can only be used if connected (i.e. RRC connected) to the other UE; see section 2.2 subsection “When not applying S-SSB based beam operation”); and 
	perform beam training in one of the first subset of beam training resources or the second subset of beam training resources based on the determination whether the first UE is RRC connected with the second UE (beam measurement can use either CSI-RS or other RS based on whether the UE is connected to another UE; see section 2.2 subsection “When not applying S-SSB based beam operation”; beam measurement is in service of beam training; see section 2.1 subsection “When applying S-SSB based beam operation”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
4.	Claim(s) 3, 12, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over 3GPP (3GPP TSG RAN WG1 Meeting #95 R1-1812308).

Regarding claims 3, 12, and 21, 3GPP discloses the subject matter of the parent claim(s), as noted above. 3GPP does not explicitly disclose the limitations of claims 3 and 12.
	However, one of ordinary skill in the art would have found it obvious to modify the disclosure of claim 3 by specifying that the beam training resources are selected uniformly randomly from the group of possible resources. One of ordinary skill in the art would have found it obvious to do so, as any of the possible resources could be used—doing so would obvious to try. Techniques that are a selection between a finite number of options, each with a reasonable expectation of success, has been determined by the Supreme Court (see KSR Int'l Co. v. Teleflex, Inc., 550 U.S. 398 (2007)) to be obvious to one of ordinary skill in the art at the time of the invention.
	 
5.	Claim(s) 8 – 9, 17 – 18, and 26 - 27 are rejected under 35 U.S.C. 103 as being unpatentable over 3GPP (3GPP TSG RAN WG1 Meeting #95 R1-1812308) in view of Ganesan (US 20220330038 A1).
	Regarding claims 8, 17, and 26, 3GPP discloses the subject matter of the parent claim(s), as noted above. 3GPP does not explicitly disclose the limitations of claims 8 and 17. 

	Ganesan discloses subject matter relating to sidelink. Specifically, Ganesan discloses:
	wherein the first subset of beam training resources and the second subset of beam training resources are one of time division multiplexed or frequency division multiplexed (sidelink resources can be e.g. FDM; see paragraph [0069]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the disclosure of 3GPP with Ganesan by using FDM, as this would allow the system to operate in a 5G network, where FDM is standard procedure.
	Regarding claims 9, 18, and 27, 3GPP discloses the subject matter of the parent claim(s), as noted above. 3GPP does not explicitly disclose the limitations of claims 9 and 18. 
	
	Ganesan discloses subject matter relating to sidelink. Specifically, Ganesan discloses:
	further comprising adjusting a partition for the first subset of beam training resources and a second subset of beam training resources based on a corresponding determined reference signal received power (RSRP) on each of the first subset of beam training resources and the second subset of beam training resources (resource selection is done based on RSRP; see paragraphs [0044], [0071 – 0072], and [0115 – 0116])
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the disclosure of 3GPP with Ganesan by incorporating Ganesan’s idea of selecting resources based on RSRP into the selection of beam training resources of 3GPP. One of ordinary skill in the art would have found it obvious to do so, as the RSRP indicates which resources have the strongest signal. Further, doing so would have been a use of a technique known in the art to improve a similar device, with predictable results, which has been determined by the Supreme Court to be obvious (see KSR Int'l Co. v. Teleflex, Inc., 550 U.S. 398 (2007)).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
1) Zhang - US 20210168574 A1 – V2X Beamforming
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN STEINER whose telephone number is (571)272-9825. The examiner can normally be reached M - R 08:00 - 16:00; F 08:00 - 12:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 5712723139. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.S./             Examiner, Art Unit 2464

/RICKY Q NGO/             Supervisory Patent Examiner, Art Unit 2464